                                                               PS
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

ALVIN R. PINKARD,

           Plaintiff,

     -v-                                      6:18-cv-06122-MAT
                                              DECISION AND ORDER
OFFICER TOMAS CROWLEY, OFFICER
DERREK MERRITT, OFFICER PETER
McCADDEN,     N.Y.S.     POLICE
DEPARTMENT,

           Defendants.
___________________________________

                         INTRODUCTION

     Pro se plaintiff Alvin R. Pinkard (“Plaintiff”) is

an   inmate   incarcerated    at      the   Attica   Correctional

Facility (“Attica C.F.”).      He filed an initial Complaint

under 42 U.S.C. § 1983 (“Section 1983”) asserting various

constitutional violations. Docket Item 1. The Complaint

was dismissed on initial screening under 28 U.S.C. §

1915(e)(2)(B) and 1915A, but Plaintiff was granted leave

to file an amended complaint as to his false arrest and

due process claims.      Plaintiff paid the filing fee in

full. On October 3, 2018, the Court received an undated

Amended Complaint. Docket Item 31. On the same date, the
Court          received   Plaintiff’s        requested     permission     to

proceed in forma pauperis (“IFP”). Docket Item 32. On

October          5,   2018,   the    Court    received     a    letter   from

Plaintiff enclosing a newspaper article and an excerpt

from the transcript of a grand jury proceeding, which

Plaintiff requested be added to the Amended Complaint.

Docket Item 34. In November, Plaintiff filed motions

requesting that the Marshals Service effectuate service

of the Summons and Amended Complaint and that the Court

appoint pro bono counsel. Docket Items 37 & 39.

                                    DISCUSSION

     I.        The IFP Motion

          Because Plaintiff has met the statutory requirements

of        28     U.S.C.   §   1915(a)        and   filed       the   required

authorization, he is granted permission to proceed IFP.

     II. Screening of the Amended Complaint

          A. Section 1915

          Section 1915 “provide[s] an efficient means by which

a court can screen for and dismiss legally insufficient

claims.” Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007)


                                       -2-
(citing Shakur v. Selsky, 391 F.3d 106, 112 (2d Cir.

2004)). The court shall dismiss a complaint in a civil

action   in    which    a     prisoner        seeks      redress     from     a

governmental entity, or an officer or employee of a

governmental entity, if the court determines that the

action (1) fails to state a claim upon which relief may

be   granted   or    (2)     seeks    monetary        relief      against     a

defendant who is immune from such relief. See 28 U.S.C.

§ 1915A(b)(1)-(2). Generally, the court will afford a pro

se plaintiff an opportunity to amend or to be heard prior

to   dismissal      “unless    the         court   can     rule    out      any

possibility,     however      unlikely        it   might    be,    that     an

amended complaint would succeed in stating a claim.”

Abbas,   480     F.3d   at     639     (internal         quotation       marks

omitted). However, leave to amend pleadings may be denied

when any amendment would be futile. Cuoco v. Moritsugu,

222 F.3d 99, 112 (2d Cir. 2000).

     B. Section 1983

     “To state a valid claim under 42 U.S.C. § 1983, the

plaintiff must allege that the challenged conduct (1) was


                                     -3-
attributable to a person acting under color of state law,

and (2) deprived the plaintiff of a right, privilege, or

immunity secured by the Constitution or laws of the

United States.” Whalen v. County of Fulton, 126 F.3d 400,

405 (2d Cir. 1997) (citing Eagleston v. Guido, 41 F.3d

865, 875-76 (2d Cir. 1994)). “Accordingly, ‘personal

involvement   of   defendants   in   alleged   constitutional

deprivations is a prerequisite to an award of damages

under § 1983.’” Williams v. Smith, 781 F.2d 319, 323 (2d

Cir. 1986) (quoting McKinnon v. Patterson, 568 F.2d 930,

934 (2d Cir. 1977), cert. denied, 434 U.S. 1087 (1978)).



    C. Summary of the Amended Complaint’s Allegations

    In evaluating the Amended Complaint, the Court must

accept all factual allegations as true and must draw all

inferences in Plaintiff’s favor. Larkin v. Savage, 318

F.3d 138, 139 (2d Cir. 2003) (per curiam). “Specific

facts are not necessary,” and a plaintiff “need only

‘give the defendant fair notice of what the . . . claim

is and the grounds upon which it rests.’” Erickson v.


                            -4-
Pardus, 551 U.S. 89, 93 (2007) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (internal quotation

marks and citation omitted)); see also Boykin v. Keycorp,

521 F.3d 202, 213 (2d Cir. 2008) (stating that “even

after   Twombly,     dismissal      of     a     pro     se    claim     as

insufficiently pleaded is appropriate only in the most

unsustainable of cases”).         Although “a court is obliged

to construe [pro se] pleadings liberally, particularly

when they allege civil rights violations[,]” McEachin v.

McGuinnis,    357   F.3d   197,     200    (2d    Cir.    2004),       even

pleadings     submitted    pro     se     must    meet        the   notice

requirements of Rule 8 of the Federal Rules of Civil

Procedure. Wynder v. McMahon, 360 F.3d 73 (2d Cir. 2004).

      The allegations of the Amended Complaint, presumed

true at this stage of the proceedings, tell the following

story. On August 6, 2017, named defendants, Investigators

Tomas Crowley (“Crowley”), Derrek Merritt (“Merritt”),

and   Peter   McCadden     (“McCadden”)        (collectively,          “the

Investigators”) arrested Plaintiff for the murder of his

ex-girlfriend. The arrest, according to Plaintiff, was


                                  -5-
“without probable cause” and “without any conclusive

evidence” that he committed the crime.                  Docket Item 31,

pp. 5, 8.

      The   following   day,       after   a    grand    jury    hearing,

Plaintiff was indicted on the charge of second-degree

murder. Id., pp. 8, 18. In order to secure the indictment,

the Investigators gave false or inconsistent testimony

at    the   grand     jury     hearing.        Id.,     pp.     5,   8-11.

Specifically, Crowley testified that he had recovered a

knife from Plaintiff, but Plaintiff states that the knife

“had nothing to do with the crime and it was found in

another town.” Id., pp. 8, 21-22. Crowley also mistakenly

stated that a DNA swab taken from the murder victim’s dog

had not yet been tested to determine whether the dog

could have inflicted some of the victim’s wounds, when

the   DNA   test    results    actually        had   come     back   months

earlier.     Id.,    pp.      8,    20-21,       23.    McCadden      gave

inconsistent testimony as to what days he was present at

the crime scene, as well as where Plaintiff was in

relation to his vehicle when the Investigators came to


                                   -6-
question him the day after the murder. Id., pp. 8-10, 24-

28.

      Plaintiff was detained at the Wayne County Jail

(“Jail”) pending trial. Id., p. 9. During his stay there,

he was brought to the emergency room “several” times

because    he    suffered   “serious         and    life-threatening

issue[s]” due to being denied medicine and meals suitable

for a diabetic prone to blood clots.               Docket Item 31, p.

6.

      D. Plaintiff Has Not Alleged a Viable False Arrest
         Claim

      “A plaintiff claiming false arrest must show, inter

alia,   that    the   defendant    intentionally        confined   him

without his consent and without justification.”               Weyant

v. Okst, 101 F.3d 845, 852 (2d Cir. 1996). “The existence

of probable cause to arrest constitutes justification and

is a complete defense to an action for false arrest,

whether that action is brought under state law or under

§ 1983.” Id. (quotation marks and citations omitted). “A

prosecution     and   conviction,       if    not    overturned,   is

conclusive evidence that an arrest was supported by the

                                  -7-
requisite probable cause.”           Duamutef v. Morris, 956 F.

Supp. 1112, 1117 (S.D.N.Y. 1997).

      While Plaintiff was a pretrial detainee at the County

Jail when he filed his initial Complaint, he is now a

sentenced prisoner following his conviction of second-

degree murder. See Docket 26. Plaintiff does not allege

any   facts   suggesting      that    his    conviction    has   been

overturned. Accordingly, Plaintiff’s false arrest claim

is dismissed without prejudice to refile at a later date,

should Plaintiff’s conviction be overturned on appeal.

      E. Plaintiff Will Be Allowed to Replead His Claims
         Pertaining to Conditions of Confinement and
         Inadequate Medical Care

      Plaintiff asserts that while he was detained at the

Jail, he was denied proper medical treatment in violation

of his constitutional rights. Docket Item 31, pp. 5-6.

Because Plaintiff was a pretrial detainee, the Court

therefore     reviews   his    claims       under   the   Fourteenth

Amendment due process standard, rather than under the

Eighth    Amendment     standard      applicable     to    sentenced




                                -8-
prisoners.    Darnell v. Pineiro, 849 F.3d 17, 30, 35 (2d

Cir. 2017).

    “To state a claim for deliberate indifference to

serious medical needs, a pretrial detainee must satisfy

a two-pronged test: First, ‘the alleged deprivation of

adequate medical care must be “sufficiently serious.”’”

Davis v. McCready, 283 F. Supp.3d 108, 116 (S.D.N.Y.

2017) (quoting Lloyd v. City of New York, 246 F. Supp.3d

704, 717 (S.D.N.Y. 2017) (quoting Spavone v. N.Y. State

Dep’t of Corr. Servs., 719 F.3d 127, 139 (2d Cir. 2013)).

“Second, the defendant must act with a ‘sufficiently

culpable   state   of   mind.’”     Id.   (quoting   Hathaway   v.

Coughlin, 99 F.3d 550, 553 (2d Cir. 1996)).

    With regard to the “state of mind” prong, the Second

Circuit clarified that, following the Supreme Court’s

decision Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015),

it is “defined objectively.” Darnell, 849 F.3d at 35.

Thus,

    the pretrial detainee must prove that the
    defendant-official acted intentionally to impose
    the alleged condition, or recklessly failed to
    act with reasonable care to mitigate the risk

                              -9-
     that the condition posed to the pretrial
     detainee even though the defendant-official
     knew, or should have known, that the condition
     posed an excessive risk to health or safety. In
     other words, the “subjective prong” (or “mens
     rea prong”) of a deliberate indifference claim
     is defined objectively.

Darnell, 849 F.3d at 35.

     Plaintiff    alleges    that          he   suffers     from   type    II

diabetes and the autoimmune disease, lupus. He is on a

blood-thinning medication because his lupus makes him

prone to blood clots.        Id., pp. 6, 9.                Because unnamed

individuals at the Jail “never gave [him] [his] blood

thinner [Coumadin] for days,” he was taken to Newark

Wayne Hospital for blood clots in his feet and legs. Id.,

p.   9.   The   food   he   was   given         at   the    Jail   was    not

appropriate for his dietary needs as a diabetic. Instead

of providing him a proper diet, employees at the Jail

gave him insulin, which caused his glucose levels to

increase dramatically and caused him to suffer dizzy

spells and weakness “that came and went all through the

day.” Id. Plaintiff attaches an unsworn affidavit from

an inmate at the ail stating that Plaintiff spent more


                                  - 10 -
than a month in the Jail medical unit, that Plaintiff’s

diet at the Jail “is the same as all the other healthy

inmates with the only difference being no cookies,” and

that, on an unspecified date, Plaintiff had to wait until

the next day for medical attention “when a nurse was not

on duty.”   Id., p. 30.

    Viewing the Amended Complaint’s allegations in the

light most favorable to Plaintiff, the Court finds that

it plausibly alleges the denial of medical care for two

sufficiently serious medical conditions, his diabetes and

his propensity to develop blood clots due to his lupus.

However, the Amended Complaint lacks any allegations

regarding the personal involvement of any of the named

defendants.   Nor   has   Plaintiff   sought   to   add   any

additional individuals, such as employees at the Jail,

as defendants. In view of his pro se status, Plaintiff

will be given one more opportunity to amend his pleading

to set forth non-conclusory allegations regarding the

specific individual or individuals who were involved in

denying him a nutritionally appropriate diet and proper


                            - 11 -
care for his diabetes and denying him his blood-thinning

medication      for   his   lupus-related             blood         clots.   In

addition,    Plaintiff      must     plead      sufficient           facts   to

plausibly    suggest    that   the          state     of    mind     prong   is

satisfied, that is, whether an objectively reasonable

person in the personally-involved individual’s position

would have known, or should have known, that his or her

actions or omissions posed an excessive risk of harm to

Plaintiff. Davis, 283 F. Supp.3d at 120 (citing Darnell,

849 F.3d at 35; Lloyd, 246 F.Supp.3d at 719; footnote

omitted).

    Thus,    Plaintiff’s       Due          Process        claims     will   be

dismissed without prejudice, with leave to amend                             as

instructed above.

    F. Claims Relating to the Investigators’ Grand Jury
      Testimony

    To the extent that Plaintiff alleges any of the

Defendants offered perjured Grand Jury testimony, the

Court   finds    that   Defendants           are    immune      from     suit.

Indeed, witnesses are absolutely immune from damages

liability for making false or defamatory statements in

                                   - 12 -
judicial proceedings. Burns v. Reed, 500 U.S. 478, 489

(1991); see also Briscoe v. Lahue, 460 U.S. 325 (1983)

(noting that witnesses are absolutely immune “even if the

witness knew the statements were false and made them with

malice”).     This immunity applies to “any hearing before

a tribunal which perform[ed] a judicial function.”                Id.

(citation omitted).         Accordingly, Defendants are immune

to    suit,   and   these    claims      must   be   dismissed   with

prejudice.

     III. Motions for Service by the Marshals Service and
          Appointment of Counsel

       These motions are stayed are denied without prejudice

with leave to renew after the screening of Plaintiff’s

second amended complaint, should he elect to file one.

                             CONCLUSION

       IT HEREBY IS ORDERED, that Plaintiff’s request to

proceed in forma pauperis is GRANTED;

       FURTHER, that the Amended Complaint is dismissed

without prejudice as to Plaintiff’s Due Process claims,

with leave to replead; it is dismissed without prejudice

as to Plaintiff’s false arrest claim with leave to refile

                                - 13 -
in the event his conviction is later invalidated or

overturned; and it is dismissed with prejudice as to

Plaintiff’s claim of perjury by grand jury witnesses; and

    FURTHER, that Plaintiff’s second amended complaint,

should he elect to file one, must be filed within thirty

(30) days of his receipt of this Decision and Order; and

    FURTHER, that Plaintiff’s motions for service and

appointment of counsel are denied without prejudice with

leave to renew after the screening of Plaintiff’s second

amended complaint, should he elect to file one.

    ALL OF THE ABOVE IS SO ORDERED.

                     S/Michael A. Telesca

                    __________________________

                     HON. MICHAEL A. TELESCA
                     United States District Judge


Dated:   December 26, 2018
         Rochester, New York




                          - 14 -
